DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	No formal and proper IDS form has been filed for the record; the references listed in [0009] of the specification have been considered. 

Response to Preliminary Amendments/Status of Claims
Claims 1-25, filed on 08/18/2021, are under consideration. Claims 3, 5, 7, 9, 11-15, 19-21 and 24-25 are amended to remove multiple dependencies and no claims are added or canceled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8 and 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jan et al. (US 2018/0170831).

Regarding these claims, Jan teaches a method and apparatus for methylation of toluene and methanol within an integrated aromatic complex (Fig. 1 labels 80, 82 and 27 and [0024], [0026], [0031]): “Various embodiments are directed to apparatuses and processes for producing a xylene isomer product in an aromatic complex having an integrated alkylation zone, wherein the process comprises reacting oxygenates with an aromatic feedstock in a methylation zone under alkylation condition in the presence of a catalyst composition in an alkylation catalyst bed to provide a product stream comprising the xylene isomer. In an aspect, the aromatic feedstock may include toluene. In another aspect, the aromatic feed stock may include benzene. In an embodiment, the aromatic feedstock may include both benzene and toluene. In one embodiment, benzene and toluene methylation occur in the same zone. In another embodiment, both benzene and toluene methylation zones may be present. In one aspect, benzene and toluene methylation may occur in separate and parallel zones. In an aspect, toluene methylation zone may be followed benzene methylation zone, where toluene generated in benzene methylation zone may be combined with fresh toluene before entering the toluene methylation zone. The alkylation condition may include a maximum temperature of from about of about 150° C. to about 400° C. , preferably from about 200° C. to about 350° C. and more preferably from about 260°C. to about 320°C. In accordance with various embodiments, the maximum The oxygenates may be selected from the group consisting of a methanol, a dimethylether and … The catalyst may include a zeolite selected from a member of the group consisting of UZM-8, UZM-37, MCM-22, MCM-49, UZM-56. In some embodiments, other zeolites having MWW topology may be selected. In an aspect, the catalyst may include a MCM-22 zeolite and the product stream may comprise para-xylenes”—see [0024].
The disclosed catalyst being MWW framework type zeolite reads on the claimed catalyst as recited in pending claims 1, 15-16, 20 and 22. Also, see US 7,381,676 that discloses similar catalysts to those claimed for use in aromatic alkylation—this reference is cited but not relied upon in the rejection.
The process/apparatus is conducted in a fixed bed [0031] which reads on pending claim 2. The reaction conditions being at a pressure of 300-3,000 kPa [0031] overlaps the claimed pressure being 100-8,500 kPa as recited in pending claims 3 and 21. The reaction conditions being pending claim 4 and 200-500°C in pending claims 3 and 21. The disclosed WHSV being 0.1-10 hr-1 [0031] overlaps the claimed ranges of 0.5-50 hr-1 in pending claim 7 and 5-10 hr-1 in pending claims 8 and 18. The ratio of toluene (aromatic) to ethanol (methylating agent) can be 4/1 [0031] which reads on the claimed R(a/m) is equal to 4 as recited in pending claims 5-6, 17 and 19. Purity of toluene (e.g. from the toluene column of Jan, label 27 in Fig. 1 and as discussed in [0030]) is expected to have more than 90 wt% toluene which reads on pending claim 14. 
The final element to be discussed in Jan is directed to the claimed separation of DME from the effluent of methylation and the recycle of this separated oxygenate (as recited in claim 1 steps (c)-(d), in claim 17 steps (III)-(IV) and in claim 22 subsystems (II) and (III): Jan teaches in [0032]: “The toluene column 26 produces a product stream in line 28 which may include para-xylene, meta-xylene, ortho-xylene and ethylbenzene. The product stream may further comprise unconverted methanol including dehydrated form of methanol… In an embodiment, unconverted methanol may be recovered and recycled back to toluene methylation unit 80. The product stream stripped off oxygenates in line 28 passes via line 16 to para-xylene separation process 50.”. Here, it is understood the methylating agent methanol also includes DME (they are both unreacted oxygenates that participate int eh reaction and are typically recycled as discussed above and in [0024] of Jan). This teaching by Jan is assumed to be directed to the separation of the methylating agent, methanol chosen as an example by Jan, however, the same applies to DME since both methanol and DME co-exists at aromatic methylation of benzene or toluene with methanol since DME is the hydration/dehydration product of methanol. 
For example, oxygenate separation from aromatic methylation effluent is disclosed by Zheng et al. (US 2013/0253245 . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-13 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. as applied to claims 1 and 22 above, and further in view of Brown et al. (US 6,506,954).
	Regarding these claims, Jan is considered generic with regards to the details of how methanol, DME, and water (by-product of methanol conversion to DME in the methylation/alkylation reaction) are being separated (i.e. separating DME from an aqueous 
However, Brown suggest that the effluent from aromatic methylation is handled such that it produces fractions comprises aqueous methanol and DME, some which are being and can recycled back to the methylation reaction.
Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have modified the method/apparatus of Jan with the details of Brown, as it relates to the handling of the streams that comprise aromatic alkylation/methylation product, such modification involves applying known separation techniques with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772